..,.           . ";:;\
       '   ,




           -Ao 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of 1   --t-
                                                      UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                         United States of America                       JUDGMENT IN A CRIMINAL CASE
                                                      V.                                (For Offenses Committed On or After November l, 1987)


                                  Jiovany Rafael Magallanes-Reynaga                     Case Number: 3:19-mj-22926

                                                                                        Karren Ke
                                                                                        Defendant's Atta


               REGISTRATION NO. 86673298

               THE DEFENDANT:                                                                           JUL 2 4 2019
                IZl pleaded guilty to count(s) _l~of~C~o~m~p2!_la~i~nt'..__ _ _ _ _ _ _ _--l-_-,,::;;:;;:;;:;:;;.;~;;:;;;;:~;iii~--L
                 •  was found guilty to count( s)                                            SOUT H':F{N DISTRICT 'c5F CALIFORNIA
                                                                                                                  '"                        DEPUTY
                         after a plea of not guilty.
                         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
               Title & Section                     Nature of Offense                                                      Count Number(s)
               8:1325                              ILLEGAL ENTRY (Misdemeanor)                                            1

                 D The defendant has been found not guilty on count(s)
                                                                                     -------------------
                 •       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                           IMPRISONMENT
                      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
               imprisoned for a term of:
                           ··.•                  ,/
                             .                   /~ TIMESERVED                       • ________ days
                 IZl     Assessment: $10 WAIVED IZl Fine: WAIVED
                 IZl     Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                 the     defendant's possession at the time of arrest upon their deportation or removal.
                 D       Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
               of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
               imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
               United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Wednesday, July 24, 2019
                                                                                      Date of Imposition of Sentence


               Received ~
                        f'''·~;;;c
                                     ,,/
                           ---'--------
                                  DUSM
                                             /



                                                                                      HlilJ.it:OCK
                                                                                      UNITED STATES MAGISTRATE JUDGE


               Clerk's Office Copy                                                                                                 3:19-mj-22926
